BECKER, Judge,
dissenting with reasons.
I respectfully dissent to that portion of the majority’s opinion vacating the sentence and remanding for resentence.
C.Cr.P. article 895.1 makes restitution to the victom mandatory when a defendant, after conviction, is given, in the discretion of the trial judge, a probated sentence rather than time in jail.
The majority’s reliance upon State v. Labure, 427 So.2d 855 (La.1983), State v. Allernan, 439 So.2d 418 (La.1983) and State v. Elkins, 489 So.2d 232 (La.1986) is misplaced. Contrary to those decisions, this defendant was found guilty by a jury of knowingly possessing parts which had been intentionally stripped from the stolen automobile of the victim. The purchase price of the car ($15,000.00) was not contested. The victim should be compensated for his loss.